Pursuant to Ind. Appellate Rule 65(D),

                                                              FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                           Mar 30 2012, 9:28 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.                                                             CLERK
                                                                of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JOHN T. WILSON                                  GREGORY F. ZOELLER
Anderson, Indiana                               Attorney General of Indiana

                                                GARY R. ROM
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ANDREW ABBOTT,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 33A04-1109-CR-545
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                      APPEAL FROM THE HENRY CIRCUIT COURT
                          The Honorable Bob A. Witham, Judge
                            Cause No. 33D02-1012-FD-338


                                      March 30, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Judge
                                    STATEMENT OF THE CASE

          Andrew Abbott appeals his sentence following a plea of guilty to class A

misdemeanor trespass.1

          We affirm.

                                                ISSUE

                             Whether the trial court improperly sentenced Abbott.

                                               FACTS

          On December 28, 2010, the State charged Abbott with Count 1, class D felony

theft, and Count 2, class A misdemeanor trespass. The State also alleged Abbott to be an

habitual offender. The trial court held an initial hearing on December 28, 2010, during

which Abbott pleaded not guilty to Count 1 and guilty to Count 2. The trial court took

the guilty plea under advisement and set it for disposition on January 11, 2011. As to the

remaining count, the trial court set a pre-trial conference for March 9, 2011, which it

subsequently rescheduled to March 7, 2011. The trial court ordered that Abbott be held

without bond due to a pending parole violation.

          On January 11, 2011, the trial court, on its own motion, ordered that the hearing

on Count 2 be consolidated with the pre-trial conference, to be held on March 7, 2011.

On March 7, 2011, Abbott filed a motion to reset the pre-trial conference. Accordingly,

the trial court rescheduled the consolidated hearing and conference for May 16, 2011.



1
    Ind. Code § 35-43-2-2.

                                                   2
       On March 28, 2011, Abbott requested a change of appointed counsel. The trial

court granted Abbott’s request and reset the pre-trial conference and hearing to March 30,

2011. “By agreement of the parties,” the trial court reset the conference and hearing to

April 6, 2011. (App. 4). On its own motion, the trial court then continued the conference

and hearing to April 11, 2011. On April 11, 2011, Abbott requested that Count 2 be

dismissed “due to not being sentenced within 30 days.” (App. 4). The trial court took the

matter under advisement.

       On May 18, 2011, the State filed a motion to dismiss Count 1 and the habitual

offender allegation. On May 20, 2011, the trial court granted the State’s motion and

scheduled a “review hearing” on Count 2 for June 29, 2011. The trial court subsequently

rescheduled the hearing two times “[b]y agreement of the parties[.]” (App. 4, 5). On

August 17, 2011, the trial court accepted Abbott’s guilty plea, entered judgment of

conviction, and sentenced Abbott to one year.

                                       DECISION

       Abbott asserts that the trial court improperly sentenced him. Specifically, he

argues that the trial court failed to sentence him within thirty days of his conviction for

trespass. He therefore seeks discharge.

       Indiana Code section 35-38-1-2(b) provides that “[u]pon entering a conviction, the

court shall set a date for sentencing within thirty (30) days, unless for good cause shown

an extension is granted.” (Emphasis added). Here, there is no evidence in the record that

the trial court accepted Abbott’s guilty plea prior to August 17, 2011. In fact, the trial

                                            3
court only stated that the guilty plea was taken under advisement on December 28, 2010.

Thus, we cannot say that the trial court entered a judgment of conviction on December

28, 2010, as asserted by Abbott. See State v. Daniels, 680 N.E.2d 829, 834 (Ind. 1997)

(finding that the trial court did not enter a judgment of conviction where it only stated

that the guilty plea was taken under advisement; there was no evidence that the trial court

accepted the guilty plea; and there was no order book entry finding the defendant guilty);

cf. Benson v. State, 780 N.E.2d 413, 419 (Ind. Ct. App. 2002) (finding that the undisputed

evidence showed that the trial court accepted the plea agreement where the chronological

case summary stated that the trial court entered a judgment of conviction), trans. denied.

Rather, the trial court entered the final judgment of conviction on August 17, 2011, when

it sentenced Abbott. See Ford v. State, 570 N.E.2d 84, 87 (Ind. Ct. App. 1991) (where

the trial court does not formally enter judgment following a plea of guilty, the sentence is

the final judgment of conviction), trans. denied. Accordingly, we find that the trial court

timely sentenced Abbott.2

        Affirmed.

BAKER, J., and BAILEY, J., concur.

2
  We also note that Abbott did not object to the delay in sentencing until April 11, 2011, several months
after he pleaded guilty to Count 2. Although the record is silent as to the reasons for the numerous delays
in sentencing, it appears that the trial court was dealing with a myriad of filings regarding Abbott,
including a motion for a speedy trial on Count 1; Abbott’s request for change of appointed counsel, which
the trial court granted; attempts to negotiate a plea agreement on Count 1; and the filing of a new charge.
During the course of these proceedings, trial court delayed the sentencing both on its own motions and
either at Abbott’s request or by agreement of the parties. We therefore presume that there was good cause
for the delays. See Vandergriff v. State, 653 N.E.2d 1053, 10.53 (Ind. Ct. App. 1995) (stating that good
cause “may be presumed where the record is silent as to the reason for the delay and the defendant made
no objection”). Given the presumed good cause for the delays, the trial court is excused from the thirty-
day sentencing requirement. Id.
                                                    4